DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6 in the reply filed on 12/17/2019 remains acknowledged.
Applicant’s election without traverse of:
(i-a) pearl as solid material;
(i-b) cellulose gum [aka carboxymethyl cellulose] as first thickener;
(i-c) carboxyvinylpolymer as second thickener;
(i-d) a combination of polyvinyl alcohol and polyvinyl pyrrolidone as film former;
(i-e) dimethicone as a silicone species, 
in the reply filed on 12/17/2019 remains acknowledged.
Claims 7-9 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2019.
Claim 2, 11 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/17/2019.

Response to Arguments
Applicants' arguments, filed 2/24/2022, have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dörr et al. (US 2018/0303744 A1; 2018; filed 2015 Oct 30), in view of Kawai et al. (US 6,503,232 B1; 2003); and Tong Yang, (“Cosmetic Pharmacology”; China Medical Science and Technology Press; 2007: 321-322, English translation; IDS 2/2/2021 reference 2).
Dörr teaches a cosmetic composition comprising at least one water-dispersible polyurethane polymer (abstract); beside the polyurethanes used in accordance with the present invention, the composition according to the invention can comprise further suitable film formers [0061] (construed that polyurethane functions as a film former).
The composition according to the invention may comprise a special-effect constituent, which may especially have a colouring effect or else provide other effects such as sparkle and/or metallic effects; preferably the composition according to the invention comprises at least one dye which is preferably selected from the group including Applicant elected mother of pearl as a special-effect constituent [0141].  Pigments are selected from a group that includes Applicant elected mother of pearl and pearlescent pigments [0146].  Ranges of special-effect constituents include 0-50% by weight (encompassing the range of pearl in claim 1), particularly 0.1-30% by weight (overlapping the range of pearl in claim 1), very particularly advantageously 0.5-15% by weight (overlapping the range of pearl in claim 1) [0142], each of which render prima facie obvious the claimed pearl range. 
See MPEP 2144.05 (I): In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nonparticulate sensory additives include Applicant elected dimethicones [0150]. The sensory additives are preferably present from 0.1-7% encompassing the claim 1 silicone range, rendering the claimed range prima facie obvious [0148].
The cosmetic compositions according to the invention can also contain thickeners. Advantageous thickeners include: [0207] crosslinked or uncrosslinked acrylic acid, and copolymers of acrylic acid which are derived from other acrylic or vinyl monomers, such as C10-30 alkyl acrylates and vinyl acetate [0208] (construed as reading on Applicant elected carboxyvinyl polymer, i.e. a polyacrylate).  Amounts of thickeners range from 0-1% [0217], and in the example of [0302], 0.40%, reading on and rendering obvious the second thickener range of claim 1.  Thickening polymers of natural origin, including based on cellulose (construed as reading on Applicant elected cellulose gum; https://www.persistencemarketresearch.com/market-research/cellulosic-thickeners-market.asp, accessed 4/26/2021, documents that “cellulose thickeners” are also named “cellulose gum”).  Applicant elected Cellulose gum is utilized in the oil-in-water foundation example [0296], at 0.5%, reading on the range of first thickener in claim 1.  
A peel-off mask is taught [0302]:

    PNG
    media_image1.png
    525
    668
    media_image1.png
    Greyscale
 
This composition contains polyurethane (i.e., film former), acrylates/C10-30 alkyl acrylate crosspolymer and hydroxyethylcellulose (a first and second thickener, per choices listed in [0207] & [0208], each at 0.40%, within the first and second thickener ranges of claim 1).
While each of Applicant elected pearl and peel-off mask (containing a film former, first and second thickeners) are taught; they are taught in different locations in this document.  However, it would have been obvious to add pearl to the peel-off mask composition, giving a cosmetic composition for peel-off-type packs with some of the required components of the instant claims.  The motivation would have been to select components for the purposes taught, and which are among preferable components.
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners (including Applicant elected carboxyvinyl polymer, i.e. a polyacrylate, and Applicant elected cellulose gum); and alternatively selecting an embodiment of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners, also containing Applicant elected dimethicone, would have been obvious, in amounts required by instant claim 1.
The film forming agent used in the exemplary peel-off pack is polyurethane, implied to be a film former by the language used at [0061].  Polyvinylpyrrolidone is taught [0070], particularly preferred [0074], and very particularly preferred [0075] under polymers that may be used as film formers [0062]-[0063]. However, this reference does not teach polyvinyl alcohol (now required as one of two film former components of amended claim 1), and does not teach Applicant elected film former combination of polyvinyl alcohol and polyvinyl pyrrolidone, required by claim 1.
Additionally, with respect to a prior amendment to claim 1, the claim limits the film formers to consisting of polyvinyl alcohol and polyvinyl pyrrolidone.  The polyurethane component, construed as a film former in Dörr, has now been excluded from the scope of the instant claims.  Thus, the Dörr inventive embodiments containing polyurethane no longer read on the claims.
Kawai teaches a peel-off pack is a film-forming cosmetic material which is applied to skin, left for a certain period of time to form a film, and then peeled off the skin (1:9-11).  Examples of film-forming agents that can be contained in the film-forming cosmetic material include Applicant elected polyvinyl alcohol (PVA) and polyvinyl pyrrolidone (PVP) (6:10-12; claim 13), as well as carboxymethyl cellulose (cellulose gum) (6:13, claim 13).  Thickeners include Applicant elected carboxyvinyl polymer (6:16, 19).  Materials generally used in cosmetic materials can be included, including colorants and pigments (6:40-43).  Kawai establishes that Applicant elected PVA and PVP are art recognized film forming polymer materials used in peel-off pack cosmetic formulations, as well as carboxymethyl cellulose (Applicant elected cellulose gum, which would have been also known as cellulose thickener, taught by Dörr).  Kawai also documents that Applicant elected carboxyvinyl polymer is an art recognized thickener.  Regarding the recited range of PVA of claim 1, the range of film formers taught by Dorr would have been obvious to use for each of PVP and PVA. The range taught is 0-20% by weight, and in particular, 0.1-10% by weight (encompassing and overlapping with the PFA range of claim 1; and encompassing polyvinyl pyrrolidone range of claim 1), which render the PVP and PVA ranges prima facie obvious.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate pearl as colorant/pigment in the peel-off type mask of Dörr, and to substitute the combination of PVP and PVA as film forming agents in place of the polyurethane film former (or PU + other film formers, such as PVP) of Dörr, each in amounts of claim 1, obvious based on Dörr, giving the elected cosmetic composition for peel-off type pack of the amended claims.  The motivation would have been the substitution of art recognized film forming agents in place of the film forming agent(s) of Dörr.
Incorporation of Applicant elected cellulose gum (carboxymethyl cellulose) and carboxyvinyl polymer would also have been obvious in amounts of claim 1, obvious over Dorr ranges, based on the teachings of these components as thickeners (and carboxymethyl cellulose as film forming polymer).
It is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections number 1200 or in the thousands. Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).  Thus selecting a combination of Applicant elected pearl and peel-off mask, containing a a combination of PVA and PVP as film formers, first and second thickeners (including  Applicant elected carboxyvinyl polymer, i.e. a polyacrylate, and Applicant elected cellulose gum (carboxymethyl cellulose, a cellulose thickener); and selecting an embodiment of Applicant elected pearl and peel-off mask, containing a film former, first and second thickeners, also containing Applicant elected dimethicone, each in obvious amounts of claim 1, would have been obvious, giving recited cosmetic compositions for peel-off packs of the instant claims.
With respect to the substitution of PVA and PVP as polymers, Kawai claims both of these as alternative film-forming materials, and mixtures thereof, which include these two polymers in combination (claim 13).  In terms of the use of these polymers in place of polyurethane (or polyurethane + PVP), because both combinations are used for the same purpose (film-forming polymers for peel-off type masks), the substitution is prima facie obvious. 
See MPEP 2144.06 (II): Substituting Equivalents Known for the Same Purpose. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Further supporting the substitution of PVA + PVP for polyurethane are the teachings of Tong Yang.  In section II, on Peel-off masks, Tong Yang teaches film forming agent typically used in peel-off masks include PVA, PVP, etc (II)(1)(1).
The prescription 4 Acnes removing mask (peel-off) includes PVA at 16.0% and PVP at 4.0%, a thickener (Sepigel 305) and TCM includes pearl powder (2nd-3rd pages, bridging table).  
Tong Yang further documents the suitability of the combination of PVA + PVP, in amounts within the claim 1 ranges are used as film formers for peel-off masks.  Similar materials as taught by Dorr (thickener & pearl) are used.  The teachings of Tong Yang further support the suitability of PVA + PVP as film formers in peel-off masks, which are clearly preferred materials for this purpose, in amounts required by claim 1.  Thus, this teaching also supports the obvious substitution of PVA + PVP in place of the Dorr film forming materials, and supports the obviousness of including pearl powder in the obvious peel-off mask.

Applicant argues:
The examiner's rejection is traversed for the following reasons. 
In the final Office action, the examiner argued that: 
"16. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
The rejection appears to ignore the teachings relied on. The rejection does not rely on Kawai to establish that polyurethane functions as a film former. 
Dörr teaches, inter alia, 
beside the polyurethanes used in accordance with the present invention, the composition according to the invention can comprise further suitable film formers [0061] (construed that polyurethane functions as a film former). 
Thus, Dörr establishes the polyurethanes function as film formers. See also [0062], which discusses additional film formers, and explicitly names other polyurethanes as film formers. 
As Applicant correctly observes, Kawai does teach PVA and PVP function as film formers:" 
1. First, the applicant did not attack references individually, but did argue that the examiner's alleged equivalence of (i) polyurethane and (ii) PVA and/or PVP for the same purpose is not proper. 
The examiner's attention is invited to consider that the examiner relied on the main reference, Dorr, and argued that (emphasis added): 
"Thus, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to incorporate pearl as colorant/pigment in the peel-off type mask of Dorr, and to substitute the combination of PVP and PVA as film forming agents in place of the polyurethane film former (or PU + other film formers, such as PVP) of Dörr, each in amounts of claim 1, obvious based on Dorr, giving the elected cosmetic composition for peel-off type pack of the amended claims. The motivation would have been the substitution of art recognized film forming agents in place of the film forming agent(s) of Dorr." 
The examiner's rejection is based on that since PU, PVP and PVA are all film formers, it is obvious to replace PU with PVP and PVA. 
If any film former can be used in view of the teachings of the prior art, the examiner's rejection may be proper. However, in view of the teachings of Dörr, the ordinary skilled person in the art would NOT substitute PU with PVP and PVA and/or would NOT exclude PU from Dörr. (Just as, even if all A, B and C are shoes, all the shoes are not regarded as being equivalent to each other, all the film formers cannot be equivalent to each other, particularly, in Dörr's composition.) 
The applicant traversed that the examiner's allegation of "it would have been obvious .... to substitute the combination of PVP and PVA as film forming agents in place of the polyurethane film former (or PU + other film formers, such as PVP) of Dörr". 
In order to prove the equivalency, the examiner relied on Dörr, Kawaii, and Tom Yang which teaches that PU, PVP and PVA are all film forming agents. 
However, in view of the teachings of Dörr, Kawaii, and Tom Yang, (i) PU and (ii) PVP and PVA are not equivalent to each other. 
That is, considering Dörr, Kawaii, and Tom Yang, individually or in combination thereof, (i) PU and (ii) PVP and PVA are not equivalent to each other. 
Dörr expressly teaches that the film forming agents should include not only polyurethane and but also other suitable film formers. 
Particularly Dörr teaches that: 
"Besides the polyurethanes used in accordance with the present invention, the composition according to the invention can comprise further suitable film formers. Further film formers are preferably used in cosmetic compositions for applications on hair, especially in hairstyling compositions." 
That is, Dörr recognizes that the polyurethane is not equivalent to the other film formers. 
[0003] ... 
The present inventors surprisingly found that these objects can be solved by providing a cosmetic composition comprising a specific, water dispersible polyurethane. The inventive cosmetic composition provides high holding power and durability on keratinous fibers, in particular, on Chinese hairs in particular under high humidity conditions. In addition flake formation during combing is reduced. 
MPEP §2183 states that: 
Factors that will support a conclusion that the prior art element is an equivalent are: 
(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) 
(B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSIInt' 1, Inc., 174 F.3d 1308, 1316, Page 7 of 12 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); LockheedAircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987). 
(C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000) (A structure lacking several components of the overall structure corresponding to the claimed function and also differing in the number and size of the parts may be insubstantially different from the disclosed structure. The limitation in a means- (or step-) plus-function claim is the overall structure corresponding to the claimed function. The individual components of an overall structure that corresponds to the claimed function are not claim limitations. Also, potential advantages of a structure that do not relate to the claimed function should not be considered in an equivalents determination under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph). 
Please note that Dörr clearly recognizes the advantageous effects of polyurethane distinguished from other film formers. (See paragraphs [0002]-[0017] of Dorr regarding the advantageous effects of polyurethane.) 
Dörr does not teach or suggest that any film former can be used, and/or polyurethane can be replaced with other film formers. 
In view of the teachings of paragraphs [0002]-[0017] of Dorr, film formers other than polyurethane does not perform the identical function in substantially the same way, and produces substantially the same results as polyurethane. Furthermore, in view of the teachings of paragraphs [0002]-[0017] of Dorr, a person of ordinary skill in the art would not substitute polyurethane with other film formers. 
Even considering Dörr in combination with Kawai, the ordinary skilled person in the art would not replace polyurethane of Dorr with other film formers because Kawai merely teaches that does not teach or suggest that (i) polyurethane and (ii) PVA and/or PVP are equivalents for the same purpose. 
Kawai teaches that: polyurethane can be used for the moisture permeable support 1x (i.e., as a water repellant layer 3x or hydrophilic layer 2), whereas polyvinyl alcohol (PVA) and/or polyvinyl pyrrolidone (PVP) can be used for the film-forming cosmetic material. 
Also, claim 3 of Kawai teaches the use of hydrophilic nonwoven fabric (e.g., polyurethane) as the moisture-permeable support, and claim 13 of Kawai teaches the use of PVP and PVA as the film-forming cosmetic material which is different from the moisture-permeable support. 
Accordingly, Dörr in view of Kawai does not recognize (i) polyurethane and (ii) PVA and/or PVP as equivalents for the same purpose, considering the intended purpose of Dörr. 
Alternatively or Additionally, it should be noted that Kawai teaches that both (i) polyurethane (PU) and (ii) PVA and/or PVP which are distinguished from polyurethane (PU) should be used for the mask pack, and Dörr et al. also teaches the use of polyurethane. In view of these teachings, there is no motivation to exclude polyurethane (PU) from the composition. The ordinary skilled person in the art would not exclude polyurethane from the composition. 
The examiner further cited Tong Yang. However, Tong Yang merely teaches PVA and PVP are usually included in peel-off masks. 
It should be noted that the examiner's rejection reasoning is that it is obvious to substitute polyurethane of Dorr with other film formers such as PVA and PVP. 
It should be also noted that the ordinary skilled person in the art would not replace polyurethane with other film formers such as PVA and PVP. 


This is not persuasive.
Regarding the comment, 
“if all A, B and C are shoes, all the shoes are not regarded as being equivalent to each other, all the film formers cannot be equivalent to each other, particularly, in Dörr's composition,”
Applicant appears to misunderstand the basis for the rejection.  There is no reliance on shoes labeled A, B or C. 
Regarding the required PVA/PVP combination of claim 1, the Examiner maintains the basis that it is prima facie obvious to substitute PVA and PVP as film formers in place of PU (or PU plus an additional film former) in the peel-off mask formulation.  The fact that Dörr does not teach a specific combination of PVA/PVP (It is noted that PVP is clearly taught as a film former, see [0061]-[0063], [0070] describing further film formers, “Advantageous nonionic polymers which may be present in compositions according to the invention alone or in a mixture … are selected from …  homo- …polymers, include, for example, polyvinylpyrrolidine; additionally, a copolymer containing vinyl alcohol is also taught as an anionic polymer [0079]) and Kawai does not teach PU does not overcome the obviousness of the substitution, which is prima facie obvious based on the art recognized functional/structural equivalence of the alternate film formers, documented in the teachings set forth. 
The rejection does not rely on “any [i.e., every alternate] film former being used in place of PU”.  The rejection clearly documents the basis that PU is taught as a film former, and PVP and PVA are alternate film formers, used in the same type of cosmetic peel-off-type packs.  Clearly PVP/PVA combination is a suitable alternate film former, used for the same type of formulations.  Because both alternate polymers are functionally/mechanically equivalents (all function as film formers in peel-off type packs), and the equivalence relied on is taught in the prior art, the substitution of PVP/PVA combination for PU is prima facie obvious
Applicant is reminded that MPEP 2144.06 (II) makes explicit that Substituting Equivalents Known for the Same Purpose is prima facie obvious. An express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).
MPEP 2183 is quoted out of context, and does not apply to the analysis that PVP/PVA combination is an equivalent film former (a functional/structural equivalence) to PU (or PU + another film former, including PVP, and/or copolymers that include a vinyl alcohol component).  MPEP 2183 follows 2182 and 2181.  The topic of this section of MPEP (which continues through ) is 2181 Identifying and Interpreting a 35 U.S.C. 112(f) or Pre-AIA  35 U.S.C. 112, Sixth Paragraph Limitation.  This section is about making a case of anticipation over a means-plus or or step plus type limitation in a claim.  MPEP 2183 explicitly states (near end) that if nonequivalence is shown the Examiner must consider obviousness: However, even where the applicant has met that burden of proof and has shown that the prior art element is not equivalent to the structure, material or acts described in the applicant’s specification, the examiner must still make a 35 U.S.C. 103 analysis to determine if the claimed means- (or step-) plus-function is obvious from the prior art to one of ordinary skill in the art.
This MPEP section has not been invoked.  The rejection is not reliant on anticipation based on a35 USC 112, 6th paragraph limitation.
Regarding [0003] of Dörr, this paragraph specifically discusses a subset of the Dörr PG Publication, namely shaping of hair in the presence of polyurethane.  However, the instant rejection is not based on a hair treating composition, but on a peel-off type pack, which is not intended for application to hair; i.e., it has no use to shape, style, hold or retain curls of Chinese hair.  Since the specific application Applicant argues about does not apply to the peel-off pack, it is not relevant to establish that there is a functional/structural difference between PU (or PU + another film former, such as PVP) and PVP/PVA, at least in the functional/structural use as film formers utilized in peel-off packs.
Substitution of PVP/PVA for PU (or PU + another film former, such as PVP), in peel-off packs, intended for application to skin (not hair), is prima facie obvious, based on the equivalent function taught in the various references as film former polymer materials, each recognized in peel-off packs.  The substitution results in a product where PVP/PVA is present, but PU is not, reading on the rejected claims that use closed language for film former combination (claim 1, line 6).

Applicant further argues:
2. The proposed modification would render Dörr unsatisfactory for its intended purpose. 
The examiner's attention is invited to consider MPEP §2143.01, III, which specifically states that: 
"V. THE PROPOSED MODIFICATION CANNOT RENDER THE PRIOR ART UNSATISFACTORY FOR ITS INTENDED PURPOSE 
If proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation to make the proposed modification. In re Gordon, 733 F.2d 900, 221 USPQ 1125 (Fed. Cir. 1984)" 
Here, the intended purpose of Dorr et al. is as follows: 
Technical Problem Solved 
[0003] ... 
The object underlying the present invention was in particular to provide a cosmetic composition, comprising a polyurethane polymer that provides strong hold on keratinous fibers, in particular, on human hair, especially on Chinese hair, even under high humidity conditions, without the occurrence of substantial flake formation during combing, thereby improving in particular the curl retention under high humidity. The present inventors surprisingly found that these objects can be solved by providing a cosmetic composition comprising a specific, water dispersible polyurethane. The inventive cosmetic composition provides high holding power and durability on keratinous fibers, in particular, on Chinese hairs in particular under high humidity conditions. In addition flake formation during combing is reduced. 
As expressly taught by Dorr et al., the above objects can be achieved by a specific polyurethane. (For example, the independent claim 38 which reads: 
38. A cosmetic composition, comprising at least one water- dispersible polyurethane polymer obtainable by the reaction of at least one isocyanate-functional polyurethane prepolymer A) with at least one isocyanate-reactive component B), wherein 
the at least one isocyanate-functional polyurethane prepolymer A) is obtained by the reaction of at least one polyol component A1), and 
at least one polyisocyanate component A2) comprising >60 weight-%, based on the total weight of polyisocyanates in the prepolymer A) formation reaction, of at least one saturated cycloaliphatic polyisocyanate, and 
wherein the molar ratio of the isocyanate groups to the isocyanate- reactive groups in the prepolymer A) formation reaction is at least 1.90. 
If the above polyurethane is substituted with PVP and PVA as alleged by the examiner, there is no expectation of that the alleged modified composition can provide strong hold on keratinous fibers and improve in particular the curl retention under high humidity. 
Dörr expressly stated that those objects can be achieved by the specific, water dispersible polyurethane. 
Nonetheless, the examiner disregarded the intended purpose of Dörr et al., and argued that it is obvious to the ordinary skilled person in the art to substitute polyurethane with PVP and PVA. 
Considering the intended purpose of Dörr et al., the exclusion of polyurethane from the composition of Dörr et al. to arrive at the claimed invention would render Dörr et al. unsatisfactory for its intended purpose. 
Therefore, claim 1 as amended is not obvious over the prior art. 
Withdrawal of the rejection is respectfully requested. 
For the foregoing reasons, claim 1 which recites (a film former consisting of polyvinyl alcohol and polyvinyl pyrrolidone) is not obvious over the prior art. 
Withdrawal of the rejection is respectfully requested.
This is not persuasive.
As discussed above, the application of cosmetic products of Dörr to Chinese hair is not the only embodiment of Dörr.  [0302] clearly teaches a Peel-Off Mask (the same purpose recited in the instant claims), which has no reasonable application to Chinese hair.  
The modification does not change the intended purpose, because PVA/PVP combinations are clearly documented as film formers in alternate prior art peel-off masks. It is not a reasonable position that substitution of one combination of film formers in a peel-off mask cosmetic product, for another (or another combination) somehow changes the intended purpose.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The Examiner notes that claims submitted after final on 1/25/2022 introduced proposed amendments that, inter alia, introduced New Matter (see Advisory Action mailed 2/7/2022). These proposed modifications were removed in the 2/24/2022 claims, i.e., the instant claims introduced on 2/24/2022 are the same as those that were the subject of the final Office action mailed 10/29/2021.  Accordingly, the current claims are identical to those previously rejected, and thus properly rejected as final.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/Primary Examiner, Art Unit 1611